                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Maria De Jesus Harber,                        )
                                              )
               Plaintiff,                     )      ORDER
                                              )
       vs.                                    )
                                              )
Social Security Administration,               )      Case No. 1:18-cv-201
                                              )
               Defendant.                     )


       On motion by defendant, the court issued an order on January 11, 2019, staying the above-

entitled action until appropriations were restored to the applicable federal government agencies and

Department of Justice attorneys were permitted to resume their usual civil litigation functions.

       On January 29, 2019, defendant filed Notice of Restoration of Appropriations and Motion

to Reset Answer Deadline.

       The court lifts the stay and GRANTS the defendant’s motion (Doc. No. 12). Defendant shall

have until February 22, 2019. to file an answer to plaintiff’s complaint.

       IT IS SO ORDERED.

       Dated this 30th day of January, 2019.
                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
